Citation Nr: 0822217	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dizziness.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ear 
infections.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of head trauma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
January 1963.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran does not have tinnitus that is attributable 
to his active military service.

2.  By a March 2002 rating decision, the RO denied claims of 
service connection for dizziness, ear infections, and 
residuals of head trauma.

3.  Evidence received since the RO's March 2002 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the dizziness, ear infections, or residuals of 
head trauma claim; nor does it raise a reasonable possibility 
of substantiating any of those claims.




CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The March 2002 RO decision, which denied the veteran's 
claims of service connection for dizziness, ear infections, 
and residuals of head trauma, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  New and material evidence sufficient to reopen any of the 
previously denied claims of service connection for dizziness, 
ear infections, or residuals of head trauma has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a July 2005 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate the claims of 
service connection.  By a March 2006 notice letter, the RO 
provided the veteran with the criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The July 2005 letter also notified the veteran that his 
claims of service connection for dizziness, ear infections, 
and residuals of head trauma were previously denied by a 
March 2002 rating decision.  The veteran was told that new 
and material evidence was needed to reopen the previously 
denied claims and he was told what constituted new and 
material evidence.  He was also told that the new evidence 
had to pertain to the reason the claims were previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in June 2006, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  Consequently, a remand of the 
issues on appeal for further notification to the veteran of 
the information and evidence necessary to substantiate his 
claims is not necessary.

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records had 
already been obtained and associated with the claims file.  
Private treatment records from S.A.H., M.D., had also been 
obtained at an earlier date in connection with the veteran's 
prior claims.  The RO subsequently requested and obtained 
private treatment records from G.L.K., M.D.  The veteran also 
identified L.M.F., M.D., as a private treatment provider.  
However, he later stated that those records would not be 
relevant to his claims and they were ultimately not obtained.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained, and, in March 
2006, he stated that he had no other information and evidence 
to give VA to substantiate his claims.

In conjunction with the duty to assist, the veteran was 
provided a VA examination in connection with his tinnitus 
claim in April 2006, the report of which is of record.  
Although VA examinations were not provided in connection with 
the veteran's dizziness, ear infections, or residual of head 
trauma claims, the duty to provide an examination does not 
apply to a claim to reopen a finally adjudicated claim 
without the submission or receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in 
detail in the analysis section, those claims have not been 
reopened; thus, an examination is not required.  Therefore, 
VA has properly assisted the veteran in obtaining any 
relevant evidence.



II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran asserts that he developed tinnitus as a result of 
active military service, including in-service acoustic 
trauma.  Specifically, he states that he was exposed to 
extended periods of radio noise from headphones while he 
worked as a radioman.  He also states that he was exposed to 
the concussion of heavy guns that were fired nearby on his 
ship.  Additionally, the veteran alleges that in-service ear 
infections, wax build up in the ears, and trauma from a head 
injury contributed to the development of his tinnitus.  Thus, 
he believes that service connection is warranted.

A review of the service medical records reveals that the 
veteran had normal hearing with no reported history of ear 
problems at the time of his March 1959 entrance examination.  
An August 1960 periodic examination was normal.  In September 
1960, the veteran complained of a feeling of water in his 
right ear that had lasted for one month.  External otitis was 
noted and the veteran's right ear was irrigated.  Three days 
later, it was noted that the irritation of the external ear 
canal had decreased and the veteran reported that there was 
no more feeling of water in his right ear.  In November 1960, 
the veteran was seen for a painful left ear with sloshing in 
the ear.  No more information was provided regarding this 
treatment incident.  The veteran's January 1963 separation 
examination was normal and he had no complaints regarding the 
ears.

Notably, the veteran underwent several annual examinations 
during service in the Reserves after his separation from 
active service.  Examinations conducted in April 1964, April 
1965, and May 1968, were normal.  Hearing acuity was normal 
and the veteran did not report a history of any ear problems 
such as tinnitus.

Post-service medical records first document treatment for ear 
problems in December 1994.  Records from Dr. G.L.K. show 
treatment for a plugged left ear, diagnosed as otitis media.  
The veteran has undergone intermittent treatment for ear-
related problems since that time.  In August 1997, the 
veteran was treated for viral labyrinthitis by Drs. G.L.K. 
and S.A.H.  Dr. S.A.H. found that the condition was acute and 
the veteran denied having tinnitus.  The only noise exposure 
noted at that time was work the veteran had done in a 
foundry.  The private treatment records do not contain 
evidence relating the veteran's current complaints of 
tinnitus to his active military service.

In April 2006, the veteran was afforded a VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and noted the in-service treatment for ear problems and 
the several subsequent normal examinations.  The examiner 
noted the veteran's report of in-service noise exposure as a 
radioman and working in the vicinity of ship gunfire.  The 
examiner referred to the veteran's post-service private 
treatment records.  It was noted that the veteran was seen 
for vertigo and viral labyrinthitis in 1997.  The examiner 
also noted that the veteran denied having tinnitus during the 
1997 treatment and that noise exposure included post-service 
work in a foundry.

The April 2006 VA examiner gave the opinion that it appeared 
that the veteran's current report of tinnitus was more likely 
than not related to conditions unrelated to military service.  
The examiner pointed to the absence of tinnitus as recently 
as during the 1997 treatment.  The examiner also reasoned 
that there was no prior evidence in the medical record of any 
event describing tinnitus and that medical examinations 
repeatedly reflected no ear, nose, or throat troubles.

The veteran submitted an opinion letter from Dr. G.L.K., 
dated in November 2005.  Dr. G.L.K. stated that the veteran 
had been a patient of his since 1992 and had experienced 
tinnitus for several years.  Dr. G.L.K. stated that a hearing 
test showed high frequency loss and he gave the opinion that 
the veteran's tinnitus was likely due to working with 
artillery in the service.

In considering whether the veteran's complaints of tinnitus 
are related to his active military service, the Board finds 
the opinion issued by the April 2006 VA examiner to be 
persuasive on the matter.  The examiner reviewed the claims 
file, examined the veteran, and issued an opinion with 
supporting rationale.  Notably, the examiner referred to the 
in-service and Reserves examinations that were normal, the 
private treatment records that showed treatment for ear-
related problems many years after service, the veteran's 
denial of experiencing tinnitus in the treatment records, and 
the evidence of post-service noise exposure.  Thus, even when 
taking into account the in-service ear treatment and the 
veteran's assertions of in-service noise exposure, the 
examiner determined that the veteran's complaints of tinnitus 
were more likely than not unrelated to his military service.

In contrast, the Board does not find Dr. G.L.K's opinion 
letter persuasive on the matter.  Dr. G.L.K. did not explain 
why the tinnitus that the veteran had experienced for only 
several years was attributable to service in the military 
from over 30 years prior.  Moreover, there is no indication 
that Dr. G.L.K. reviewed the evidence available in the claims 
file, such as the several normal ear examinations that were 
administered in the Reserves.  Furthermore, Dr. G.L.K. linked 
the complaints of tinnitus to working with artillery.  The 
veteran stated, and personnel records show, that he was a 
radioman during military service.  Although the veteran 
asserts that he worked in the vicinity of big guns on his 
ship, there is no indication that his duties entailed work 
with artillery.

In sum, the Board finds the April 2006 VA examiner's opinion 
to be the most probative evidence concerning the nexus 
element of the service connection claim.  Dr. G.LK.'s opinion 
is not as persuasive and therefore is of less probative value 
in light of the entire record.  See, e.g., Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens, 7 Vet. App. at 
433.  The VA examiner's opinion better explains the record-
his conclusions having greater support in the factual 
record-and is therefore of greater evidentiary weight.  As a 
result, the evidence shows that the veteran does not have 
tinnitus that is attributable to his active military service.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim.  Thus, service connection for 
tinnitus is not warranted.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection for tinnitus, 
including the information and research he has supplied from 
the American Tinnitus Association.  The information is useful 
in understanding the general causes and effects of tinnitus.  
However, it does not specifically address the evidence and 
facts of the veteran's claim.  Consequently, the information 
has little probative value.  While the Board does not doubt 
the sincerity of the veteran's belief that his tinnitus is 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Application to Reopen Previously Denied Claims

The veteran asserts that he has dizziness, ear infections, 
and residuals of head trauma that are related to his active 
military service.  With respect to dizziness and ear 
infections, he specifically points to his in-service ear 
treatment as the onset of related symptoms.  Regarding 
residuals of head trauma, the veteran states that he hit his 
forehead on a doorway while running to his station on his 
ship.  He states that this injury resulted in a scar on his 
forehead.  As a result, the veteran contends that service 
connection is warranted for those claimed disabilities.

The three claims were first considered and denied by the RO 
in a March 2002 rating decision.  The veteran did not appeal 
the denials.  The decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

In June 2005, the veteran filed an application to reopen the 
claims of service connection for dizziness, ear infections, 
and residuals of head trauma.  The Board finds that the three 
claims are indeed subject to the finality of the previous 
decision because they constitute claims for disabilities that 
are identical to the disabilities that were addressed in the 
March 2002 decision.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed 
Cir. 2008) (holding that claims for disabilities based upon 
distinctly diagnosed diseases or injuries, such as conductive 
hearing loss and sensorineural hearing loss, must be 
considered separate and distinct claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
three relevant claims is the March 2002 RO decision.  For 
purposes of the new and material analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen any of these 
three claims.

The evidence of record at the time of the March 2002 decision 
included:  service medical records; private treatment records 
from Dr. S.A.H., dated from August 1997 to September 1997; 
and the veteran's application for benefits.

In denying the claims in March 2002, the RO considered the 
veteran's in-service treatment records and examination 
reports.  The records from Dr. S.A.H. contained evidence of 
post-service treatment for dizziness and ear infections, 
primarily diagnosed as acute viral labyrinthitis.  The RO 
denied the claims of service connection for dizziness and ear 
infections because the evidence did not relate the post-
service conditions to the veteran's military service.  
Consequently, in order for either claim to be reopened, new 
and material evidence must be received that pertains to the 
nexus element of the service connection claims; that is, 
competent medical evidence indicating that the current 
disabilities are attributable to active military service.

Regarding the residuals of head trauma claim, the RO denied 
the claim because the service medical records failed to show 
treatment or complaints of head trauma during service.  The 
RO considered a notation of a forehead scar on the veteran's 
separation examination report.  However, because there was no 
indication what caused the scar and because the scar was not 
noted on subsequent Reserves examinations, the RO found that 
service connection was not warranted.  The decision implied 
that there was no evidence of current disability related to 
head trauma.  Thus, in order for this claim to be reopened, 
new and material evidence must be received that pertains any 
of the three elements of the service connection claim.

New evidence added to the record since the March 2002 
decision includes:  an April 2006 examination report from the 
VA Medical Center in Milwaukee, Wisconsin; private treatment 
records from Dr. G.L.K., dated from March 1992 to January 
2006; a November 2005 opinion letter from Dr. G.L.K.; 
research from the American Tinnitus Association; and 
statements from the veteran.

A review of the evidence received since the March 2002 
decision reveals that the veteran received intermittent 
treatment for ear-related problems from Dr. G.L.K. since 
December 1994.  This was primarily for otitis media and 
dizziness.  According to the treatment records, the veteran 
was also generally seen for coronary artery disease, 
hypercholesterolemia, dyslipidemia, allergic rhinitis, and 
obesity.  The treatment records include the 1997 records from 
Dr. S.A.H. that were already associated with claims file when 
the claims were originally denied.  Although Dr. G.L.K.'s 
treatment records are new, they do not contain evidence that 
pertains to the reasons the three service connection claims 
were denied.  Specifically, the treatment records do not 
contain medical nexus evidence that relates any current 
dizziness or ear infections to the veteran's military 
service.  Post-service treatment for these conditions was 
already an established fact.  Moreover, the treatment records 
do not reference any head trauma disability.

The April 2006 VA examination report and Dr. G.L.K.'s 
November 2005 letter contain medical nexus evidence, but both 
opinions pertain to the tinnitus claim and not to any of the 
three claims that the veteran is attempting to reopen.  
Likewise, the research information from the American Tinnitus 
Association pertains generally to tinnitus.  The research 
does not pertain to the three claimed disabilities at hand or 
to the veteran's specific situation in any case.

Lastly, the veteran's new statements do not constitute 
material evidence.  His arguments are cumulative in nature as 
he is making the same general contentions that service 
connection should be warranted for the three claimed 
disabilities that were addressed in the previous denials.  
The veteran's new statements relating his claimed 
disabilities to his military service do not represent 
sufficient nexus evidence with which to reopen the claims.  
This is so, because as a lay person, his opinions do not 
represent probative competent medical evidence.  See Bostain, 
11 Vet. App. at 127; Espiritu, 2 Vet. App. at 494.

Although most of the evidence added to the record since the 
March 2002 decision was not previously associated with the 
claims file, the Board finds that the new evidence, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claims.  Nexus evidence relating the veteran's dizziness or 
ear infections to his military service that would tend to 
substantiate those two claims has not been shown in the new 
evidence.  Additionally, there is no indication that the 
veteran has residual disability of head trauma.  In other 
words, the evidence does not raise a reasonable possibility 
of substantiating the claims.  Consequently, it is not 
material evidence and the claims are not reopened.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is denied.

The application to reopen a claim of service connection for 
dizziness is denied.

The application to reopen a claim of service connection for 
ear infections is denied.

The application to reopen a claim of service connection for 
residuals of head trauma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


